UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULES 13a-16 or 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF For the month of January, 2009 GRUPO TELEVISA, S.A.B. (Translation of registrant’s name into English) Av. Vasco de Quiroga No. 2000, Colonia Santa Fe 01210 Mexico, D.F. (Address of principal executive offices) (Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.) Form 20-F x Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No x (If “Yes” is marked indicate below the file number assigned to the registrant in connection with Rule 12g-3-2(b): 82.) Acopy of the Third Amended and Restated Program License Agreement between Televisa, S.A. de C.V., a Mexican corporation, as successor in interest to Televisa Internacional, S.A. de C.V. and Univision Communications Inc. described in the 6-K furnished to the SEC on January 23, 2009 is furnished herewith. EXECUTION COPY THIRD AMENDED AND RESTATED PROGRAM LICENSE AGREEMENT This THIRD AMENDED AND RESTATED PROGRAM LICENSE AGREEMENT (this “Agreement”) is entered into as of January 22, 2009 by and between Televisa, S.A. de C.V., a Mexican corporation, as successor in interest to Televisa Internacional, S.A. de C.V. (hereinafter “Licensor”) and Univision Communications Inc., a Delaware corporation (“Licensee” or “UCI”), and amends and restates that certain SECOND AMENDED AND RESTATED PROGRAM LICENSE AGREEMENT (the “Second Amended and Restated Program License Agreement”) made as of the 19th day of December, 2001 by and between Televisa Internacional, S.A. de C.V. and Licensee. WHEREAS, Licensor has or will have rights in the United States of America, including all territories and possessions thereof including Puerto Rico (the “Territory”), to license certain television programs in the Spanish language or with Spanish subtitles produced by and to be produced by Licensor and other entities controlled by Grupo Televisa, S.A.B. (“GT”) (GT and all of the companies it controls, including Licensor, being hereinafter referred to collectively as “Televisa”). WHEREAS, Licensee operates the Networks and the Stations. WHEREAS, Licensee desires to acquire the right to broadcast in the Territory over the Networks, programs produced, to be produced or otherwise marketed by Televisa and Licensor is willing to grant such a license upon the terms, provisions and conditions herein set forth. WHEREAS, Venevision International Corporation (“Venevision”) previously entered into a Second Amended and Restated Program License Agreement, dated as of December 19, 2001 (the “Venevision Agreement”), with the Licensee to license certain television programming for broadcast in the Territory, and nothing herein is intended to, or does, alter or limit any rights or obligations of Venevision or Univision (as between it and Venevision) under the Venevision Agreement or the Participation Agreement, dated October 2, 1996, by and among Licensee, A.
